PER CURIAM.
Krestview Nursing Home, petitioner-appellant, seeks reversal of an order of the State of Florida, Department of Health and Rehabilitative Services (HRS), denying its request as a participant in the Medicaid program for a variance under 42 CFR Section 405.1134(3) establishing a minimal room size of 80 sq. ft. per patient.
Krestview Nursing Home has been licensed by HRS, respondent-appellee, as a skilled nursing facility for approximately 15 years. By choice Krestview accepts only patients dependent upon public welfare assistance and is a provider of nursing home services through participation in the Medicaid program1 operated jointly by the State of Florida and the federal government. During 1976 and 1977 HRS cited Krestview for non-compliance with Federal Medicaid Regulations 20 CFR Section 405.1134(e) requiring 80 sq. ft. per patient for multi-bed rooms in that Krestview provided only 60 sq. ft.2 Krestview stipulated that it is not in compliance with this requirement, but maintained it is in compliance with state requirements for licensing and, therefore, is entitled to a blanket waiver of the federal room size requirements. At Krestview’s request a hearing to review the matter was held before a hearing officer with the Division of Administrative Hearings. The officer issued an order that HRS is authorized to grant blanket waivers to facilities such as Krestview and recommended that HRS *639withdraw its notice of non-compliance and re-examine Krestview’s waiver request. Subsequently, the Secretary of HRS entered a final order which took exception to the hearing officer’s findings and rejected his recommendation. Krestview appeals.
At the onset, we note that there are no disputed facts and an agency, as in the instant case, may reject or modify the conclusions of law and interpretations of administrative rules of a hearing officer’s recommendation in its final order. See Section 120.57(l)(b)(9), Florida Statutes (1979). After a review of the record we find that the agency’s final order comports with the essential requirements of law. 42 CFR Section 405.1134(3) provides that the 80 sq. ft. requirement may be varied in individual cases where the nursing home demonstrates in writing that such variances are in accordance with the particular needs of the patients and will not adversely affect their health and safety. Krestview has failed to make any such demonstration in writing and further has failed to sustain its burden that under the law HRS is required to grant it a blanket waiver of the 80 sq. ft. requirement. In short, if Krestview desires to participate in the Medicaid program administered by HRS, it must comply with the federal medicaid regulations with which HRS has authority to compel compliance.
Affirmed.

. As such, Krestview receives retroactive monthly reimbursement directly from HRS and is entirely dependent upon Medicaid funds.


. The minimum requirement for state licensing when Krestview was initially constructed.